Citation Nr: 1212839	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, with respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service.  In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102. 

The Veteran seeks entitlement to service connection for tinnitus.  Specifically, he asserts that he sustained acoustic trauma due to in-service noise exposure while working with artillery. 

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

A review of the Veteran's service treatment records reveals no evidence of tinnitus.  His April 1954 examination report at separation showed normal hearing in each ear, with the Veteran scoring 15/15 on the whispered voice test. 

Service personnel records detailed that the Veteran's occupational specialty was mobile artillery proof technician.  He was attached to the 1st 155-millimeter Gun Battalion. 

The Veteran filed his claim for entitlement to service connection for tinnitus, along with a claim for entitlement to service connection for bilateral hearing loss, in November 2007.  He was afforded a VA audiological examination in July 2008.  Curiously, the July 2008 examination report indicated that the Veteran did not experience any tinnitus since military service.  As such, the examiner concluded that since the Veteran no longer experienced tinnitus, it was less likely than not that tinnitus was service connected.  

The Veteran was afforded a VA ear disease examination in October 2008, at which time the Veteran indicated that he served as an instructor in a gun battalion and was exposed to loud noise.  The Veteran complained of bilateral tinnitus, but indicated that it was intermittent for the past 15 to 20 years. 

Based on these examination reports, the RO granted his claim for entitlement to service connection for bilateral hearing loss, but denied is claim for entitlement to service connection for tinnitus, in a November 2008 rating decision.

The Veteran filed a notice of disagreement in June 2009, explaining that he informed the July 2008 VA examiner that he experienced noises in his ears all the time, and that the noise became much more noticeable at times when it was quiet.  The Veteran described the noise as a "buzzing" sound, and explained that the July 2008 examiner asked him if he experienced a "ringing" sound, to which the Veteran replied in the negative because he associated the word "ringing" with the sound of a bell.  

The Veteran was afforded another VA audiological examination in December 2009, at which time the audiologist indicated that the variability of the Veteran's statements between examinations left her with some doubt as to the credibility of his testimony.  Therefore, the audiologist decided that the original statements offered by the Veteran at the time of the July 2008 examination must be conceded as most accurate and most reliable and "used as true."  The audiologist also emphasized that there was no evidence in the service treatment records to indicate that the Veteran reported tinnitus in the military, nor was there any evidence that the Veteran ever sought treatment for tinnitus.  As such, the audiologist opined that it was not as likely as not that the Veteran's tinnitus was related to military service.  

The Veteran was afforded his most recent VA audiological examination in November 2011, at which time he described that his tinnitus was very loud and caused him conversational difficulty.  However, the audiologist opined that although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes, including certain medications, stress, anxiety, nicotine, sodium, and excessive caffeine.  The audiologist also indicated that hearing loss did not cause tinnitus, or vice versa.  As such, the audiologist opined that it was not as likely as not that the Veteran's tinnitus was secondary to or aggravated by his service-connected hearing loss.  

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented occupational specialty and unit assignments during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims. 

A finding of a nexus between the Veteran's current tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3). 

The Board has considered the VA examiners' opinions that it was less likely than not that military noise exposure caused the Veteran's current tinnitus.  The Board notes that the initial July 2008 examiner rendered a negative nexus opinion because the Veteran misunderstood the examiner's questions about ringing in the ears and responded that he did not experience "ringing" because the noise was more akin to a "buzzing."  As this opinion was based on a misunderstanding, the Board finds it to be of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background). 

Similarly, the December 2009 examiner rendered a negative nexus opinion because the Veteran was deemed not to be credible as a result of not reporting tinnitus in July 2008 and later reporting intermittent tinnitus for 15 to 20 years in October 2008.  As described above, however, this was due to a misunderstanding on the Veteran's part in July 2008.  The November 2011 examiner provided a negative nexus opinion merely because there were no complaints of tinnitus in service and because there was no current treatment for tinnitus of record.  The Board similarly affords these opinions little probative value.  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's consistent assertions concerning in-service noise exposure and tinnitus as well as continuity of such symptomatology to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the acknowledged in-service noise exposure, current findings of tinnitus, credible lay assertions of continuity of symptomatology, and contentions that the claimed disorder is casually related to conceded in-service noise exposure, the Board finds that tinnitus is as likely as not causally related to noise exposure during active service. 

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


